Citation Nr: 0821442	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  02-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a residual 
disability due to dislocated thumbs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied entitlement to service connection for 
hearing loss, a bilateral thumb disability, a bilateral knee 
disability, a bilateral hip disability, and a disability due 
to asbestos exposure.  The veteran filed a timely notice of 
disagreement of these issues and a statement of the case was 
issued.  However, the veteran only filed an substantive 
appeal for the issues of entitlement to service connection 
for hearing loss, a bilateral hip disability, a bilateral 
thumb disability, and a bilateral knee disability.  The Board 
finds that the issue of entitlement to service connection for 
a disability due to asbestos exposure is not before the Board 
for appellate review.  See 38 C.F.R. § 20.200 (2007).  

The veteran testified at a hearing before a Veterans Law 
Judge at the RO in February 2004.  A transcript of this 
hearing is associated with the claims folder.  In a February 
2007 letter, the Board notified the veteran that the Veterans 
Law Judge who conducted the hearing in February 2004 had 
resigned from the Board.  The Board informed the veteran that 
he had a right to another hearing before the Board.  The 
veteran did not respond to this letter or request an 
additional hearing.  Thus, the Board will proceed with this 
matter.    

In a December 2004 decision, the Board denied the claims for 
service connection for a bilateral thumb, knee, and hip 
disability.  The issue of entitlement to service connection 
for hearing loss was remanded for additional development.  A 
timely appeal of the December 2004 decision was filed to the 
United States Court of Appeals for Veterans Claims (Court).  

In a May 2006 rating decision, entitlement to service 
connection for hearing loss was granted.  Thus, this issue is 
no longer before the Board for appellate review since this is 
a complete grant of the benefits sought on appeal.   

In an October 2006 Order, the Court vacated the December 2004 
Board decision and remanded the issues of entitlement to 
service connection for a bilateral thumb, knee, and hip 
disabilities to the Board.  The Court instructed the Board to 
apply the appropriate standard when considering whether a VA 
examination was necessary pursuant to 38 U.S.C.A. § 5103A and 
to provide reasons and bases in the decision.  

In June 2007, the Board remanded the issues on appeal for 
additional development.  The case has been returned for 
appellate review.


FINDINGS OF FACT

1.  The bursitis of the right hip and degenerative joint 
disease of the bilateral hips are not the result of a disease 
or injury in service, and first manifested many years after 
service.  

2.  The current bilateral knee disability, to include 
degenerative joint disease, is not the result of a disease or 
injury in service, and first manifested many years after 
service.  

3.  The current bilateral thumb disability, to include 
degenerative joint disease, is not the result of a disease or 
injury in service, and first manifested many years after 
service.  




CONCLUSIONS OF LAW

1.  A bilateral hip disability to include right hip bursitis 
and degenerative joint disease was not incurred in, or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  A bilateral knee disability to include degenerative joint 
disease was not incurred in, or aggravated by, active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 

3.  A bilateral thumb disability to include degenerative 
joint disease was not incurred in, or aggravated by, active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

Entitlement to service connection for a bilateral hip 
disability

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current hip 
disability.  

Review of the record shows that the veteran underwent VA 
examination by a VA orthopedic surgeon in August 2007.  The 
August 2007 VA examination report reflects a diagnosis of 
right hip bursitis.  X-ray examination revealed symmetrical 
degenerative joint disease in the bilateral hips and pelvis.  
The Hickson element (1) has therefore been satisfied as to 
the disability claimed.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, treatment, or 
diagnosis of a bilateral hip disability.  The veteran asserts 
that while serving on the USS Henry L. Stimson in December 
1964, he fell through a hatch and hurt his hips.  The veteran 
reported that he had also injured his back but because the 
back injury was the most painful, his hip injury was ignored.  
The veteran also states that in February 1966, he went to 
sick call with numerous complaints and one complaint was for 
right hip pain.  The veteran asserts that the hip pain was 
ignored.  At the hearing before the Board in February 2004, 
the veteran reported that he injured his hips when he fell 
through hatches.  The veteran stated that he also injured his 
hips while serving as lookout on a diesel submarine.  The 
veteran indicated that it was critical to clear the bridge 
rapidly, and he would go over the hole and into the hatch.  
He would drop 15 feet to a steel deck.   The veteran stated 
that sometimes, he was able to grab some rails, and sometimes 
he went straight down.  

Service treatment records show that the veteran sought 
medical treatment for mid back pain in December 1964.  The 
service treatment record notes that the veteran had mid back 
pain after falling through a hatch.  The diagnosis was 
recurrent muscle strain.  Service treatment records do not 
reflect any findings, complaints or diagnoses of a bilateral 
hip disability.  Service examinations dated in June 1960, 
December 1961, and October 1967, including the discharge 
examination, indicate that examination of the lower 
extremities was normal.  Thus, for purposes of analysis only, 
the Board may conclude that Hickson element (2) has been met, 
since there is lay evidence of an in-service hip injury and 
in-service symptoms of pain.  There is no competent evidence 
of a diagnosis of a bilateral hip disability in service.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current hip 
disability is related to a disease or injury that occurred in 
service, or that the degenerative joint disease of the 
bilateral hips was shown in the first post-service year.  If 
the preponderance of the evidence shows otherwise, the 
veteran's claim must be denied.  

With respect to whether a relationship can be established 
between the current bilateral hip disability to include 
degenerative joint disease of the hips and service on a 
presumptive basis, it is initially noted that there is no 
medical evidence available for the first post-service year.  
The earliest post-service x-ray evidence of degenerative 
joint disease is in 2003, which is over thirty years after 
service separation.  Given the absence of the documentation 
of arthritis in the first post-service year, entitlement to 
service connection for such disability may not be granted on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current bilateral 
hip disability that is related to service.  

The veteran himself has theorized that he has a current 
bilateral hip disability that is directly related to the 
injury in service.  The veteran's own implied assertions that 
the bilateral hip disability is medically related to his 
period of service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran, 
as a layperson, is competent to testify as to his symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  While the Board is sympathetic to the veteran's 
assertions that his current bilateral hip disability is 
related to service, he is not qualified to render a medical 
opinion regarding the origin of a disability, and his 
statements cannot serve as competent medical evidence of the 
etiology of this disability.  There is no competent evidence 
that supports the veteran's theory of the etiology of his 
current bilateral hip disability.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the August 2007 VA orthopedic 
examination and the May 2004 X-ray examination report.  The 
veteran underwent a VA orthopedic examination by an 
orthopedic surgeon in August 2007.  The VA examiner concluded 
that there was no association between the current hip 
disability and service including the injury in service.  The 
veteran's service treatment records, VA treatment records, 
and claims folder were reviewed.  The examiner also noted and 
considered the veteran's lay testimony regarding how his hips 
were injured in service.  The veteran's hips and pelvis were 
examined.  The diagnosis was right hip bursitis and unknown 
diagnosis for the left hip.  X-ray examination revealed 
symmetrical degenerative joint disease.  The examiner 
indicated that there was no radiologic evidence of traumatic 
related degenerative changes.  The examiner stated that the 
etiology of the right hip bursitis was unknown.  The examiner 
noted that there was no evidence of distant bony trauma to 
the hips per x-ray examination and on physical examination.  
The examiner further stated that there was no probable 
association of the right hip bursitis and subjective report 
of undocumented falls with hip trauma in the military.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  The Board 
finds that the VA medical opinion dated in August 2007 to 
have great evidentiary weight.  The VA examiner, as an 
orthopedic surgeon, has the expertise to render a medical 
opinion as to the etiology of the hip disability and whether 
the current disability is due to trauma.  In evaluating the 
probative value of medical statements, the Board looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Further, the VA examiner reviewed 
the claims folder and the veteran's entire medical history 
and he examined the veteran before rendering a medical 
opinion.  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Other medical evidence that weighs against the veteran's 
claim are May 2004 and December 2003 X-ray examination 
reports which indicate that the veteran had degenerative 
changes present in the pelvis and such changes were 
commensurate with the veteran's age.  Review of the records 
shows that the veteran did not seek treatment for the hip 
pain or other symptoms until more than thirty years after 
service separation.  This lengthy period without evidence of 
pertinent diagnosis weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As noted above, the Board finds the August 2007 VA 
examination report to be highly probative because the medical 
record review and examination was accomplished by an 
orthopedic surgeon, included a thorough historical review, 
and provided sound reasons for the opinion reached, based 
upon the veteran's documented medical history and reference 
to diagnostic medical tests as well as the prior medical 
records.  In addition to this highly probative medical 
opinion against the veteran's claim, the Board cannot ignore 
the fact that there were no objective findings in service, 
and that the veteran did not seek treatment for a hip 
disability and a diagnosis was not rendered until over thirty 
years after service.  The Board finds that the preponderance 
of the evidence establishes that the current bilateral hip 
disability first manifested many years after service and is 
not related to any disease or injury in service.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The veteran asserts that he has had symptoms of hip pain 
since service.  See the VA treatment record dated in February 
2002 which notes that the veteran reported having hip pain 
for forty years.  The Board has considered these statements.  
Even if the Board concedes that the veteran had continuity of 
symptoms of hip pain since service, the veteran's claim still 
fails based upon the lack of medical nexus associating the 
continuity of symptoms to the current bilateral hip 
disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage, supra.  As discussed above, the probative 
evidence of record establishes that the current bilateral hip 
disability first manifested many years after service and is 
not related to the injury or trauma in service, and is not 
related to the in-service symptoms.  For these reasons, the 
Board finds that service connection for a bilateral hip 
disability is not warranted on the basis of continuity of 
symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current bilateral hip disability was incurred during service, 
to include on a presumptive basis, or is related to an in-
service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the bilateral hip 
disability is not warranted.

Entitlement to service connection for a bilateral knee 
disability

With respect to Hickson element (1), there is evidence of a 
current bilateral knee disability.  The August 2007 VA 
orthopedic examination report reflects a diagnosis of 
advanced degenerative joint disease of the left knee status 
post meniscal tears and repairs and status post total knee 
replacement.  The diagnosis of the right knee is minimal 
degenerative joint disease per x-ray.   

With respect to Hickson element (2), service treatment 
records show that the veteran sought treatment for right knee 
pain in service but a right knee disability was not 
diagnosed.  There is no evidence in the service treatment 
records of complaints, treatment, or diagnosis of a left knee 
disability.  The veteran asserts that while serving on the 
USS Rasher in November 1961, he fell through the topside deck 
hatch into an after battery compartment.  The veteran 
indicated that the fall was about 15 feet to a steel deck.  
He indicated that he injured both knees, but the right knee 
hurt the most.  The veteran stated that the right knee was X-
rayed but nothing was found.  The veteran indicated that the 
left knee was not X-rayed.  The veteran reported that in 
December 1964, while aboard the USS Henry L. Stimson, he fell 
through a hatch again and hurt his knees.   

Service treatment records show that in November 1961, the 
veteran sought medical treatment for pain in the right knee.  
The service treatment record notes that the veteran reported 
that he had fallen through a hatch.  He had complaints of 
pain on movement and "grating."  Examination revealed 
moderate pain on applying weight to the right knee.  It was 
noted that the veteran had a bruise to the right knee on the 
medial aspect.  No treatment was indicated.  A December 1961 
re-enlistment examination report indicates that examination 
of the lower extremities was normal.  An October 1967 
discharge examination indicates that examination of the lower 
extremities was normal.  

Thus, for purposes of analysis only, the Board may conclude 
that Hickson element (2) has been met, since there is lay 
evidence of an in-service knee injury and in-service symptoms 
of pain and evidence of complaints and treatment for right 
knee pain.  There is no competent evidence of a diagnosis of 
a bilateral knee disability in service.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current knee 
disabilities are related to a disease or injury that occurred 
in service, or that the degenerative joint disease of the 
bilateral knees was shown in the first post-service year.  If 
the preponderance of the evidence shows otherwise, the 
veteran's claim must be denied.  

With respect to whether a relationship can be established 
between the current bilateral knee disability to include 
degenerative joint disease of the knees and service on a 
presumptive basis, it is initially noted that there is no 
medical evidence available for the first post-service year.  
The earliest post-service x-ray evidence of degenerative 
joint disease in the knees is in 2002, which is over thirty 
years after service separation.  Given the absence of the 
documentation of arthritis in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current bilateral 
knee disability that is related to service.  

The veteran himself has theorized that he has a current knee 
disabilities that are directly related to the injury in 
service.  The veteran's own implied assertions that the knee 
disabilities are medically related to his period of service 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the veteran has medical expertise and he is not qualified to 
render a medical opinion regarding the origin of a 
disability.  His statements cannot serve as competent medical 
evidence of the etiology of this disability.  There is no 
competent evidence that supports the veteran's theory of the 
etiology of his current bilateral knee disability.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the August 2007 VA orthopedic 
examination, a June 2002 X-ray examination report, and the 
absence of medical treatment or diagnosis for almost thirty 
years after service separation.   

The post-service records contain no findings referable to a 
knee disability until the late 1990's.  Private medical 
records show that in August 1998, the veteran sought 
treatment for left knee pain.  A torn meniscus of the left 
knee was detected.  The veteran underwent a left knee 
arthroscopy in September 1998.  The veteran again sought 
treatment for left knee pain in August 2000.  He had 
complaints of pain, stiffness, and swelling in the left knee.  
A Magnetic Resonance Imaging (MRI) revealed a degenerative 
complex tear of the posterior horn of the medial meniscus 
with degenerative component.  

A December 2001 VA Agent Orange examination report indicates 
that the veteran had complaints of pain in the knees, 
especially on the left.  The diagnosis was bilateral knee 
arthritis with a meniscus tear in the left knee.  

A February 2002 VA treatment record notes that the veteran 
reported having knee pain for 40 years and it was getting 
worse.  It was noted that the veteran had an injury on the 
job.  A June 2002 MRI of the left knee revealed an abnormal 
signal posterior horn of the medial meniscus; a small oblique 
tear could not be ruled out.  A June 2002 X-ray examination 
of both knees revealed varus deformity of both knees, more 
marked on the left.  Minor degenerative changes were noted 
which were commensurate with the veteran's age; there were no 
acute abnormalities.  In August 2002, the veteran underwent a 
second left knee arthroscopy.  The postoperative diagnosis 
was recurrent tear of the left medial meniscus, 
chondromalacia of the left medial tibial plateau, and 
chondromalacia patella.  

In April 2003, the veteran underwent a right knee 
arthroscopy, a partial medial and lateral meniscectomy, and 
chondroplasty.  The diagnosis was chondromalacia of the 
medial femoral condyle, and medial and lateral meniscus tears 
of the right knee.  A May 2003 VA treatment record indicates 
that the veteran had a bruise to the back of the right knee 
and left knee pain.  A June 2003 X-ray examination report 
indicates that there were findings of minimal degenerative 
joint disease of the right knee and degenerative joint 
disease, a slight increase with varus deformity, and effusion 
of the left knee.  

The veteran underwent a VA orthopedic examination by an 
orthopedic surgeon in August 2007.  The veteran's service 
treatment records, VA treatment records, and claims folder 
were reviewed.  The examiner also noted and considered the 
veteran's lay testimony regarding the injuries to the knees 
and symptoms in service.  The veteran's knees were examined.  
The diagnosis was advanced degenerative joint disease of the 
left knee status post meniscal tears and repairs and status 
post total knee replacement and minimal degenerative joint 
disease per x-ray of the right knee.  

Regarding the right knee, the VA examiner opined that the 
minimal degenerative joint disease was an expected finding in 
an individual of this age and was not a diagnosis consistent 
with a report of past traumatic falls.  The examiner noted 
that the current findings showed no sign of trauma induced 
injury at the medial right knee joint.  Previously in the 
report, the examiner cited to the service treatment record 
dated in November 1961 which showed that the veteran sought 
medical treatment for pain in the right knee, pain on 
movement.  The examiner indicated that there was objective 
evidence of a bruise to the right knee with pain to pressure.  
The examiner noted that physical examination 15 days later 
made no mention of the knee and the veteran was qualified for 
re-enlistment.  The examiner noted that there was no other 
service treatment records showing treatment for a right knee 
disability.    

Regarding the left knee disability, the examiner opined that 
the etiology of the left knee degenerative joint disease was 
likely associated with degenerative wear and tear and prior 
meniscal damage (history of left knee surgery).  The examiner 
noted that the service treatment records were negative for a 
report of trauma to the left knee, the veteran was cleared 
for assignment aboard a submarine, there was nothing in the 
service treatment records to document such an injury, there 
are no profiles regarding the knee injury, and there was over 
a 30 year span between military service and the first left 
knee surgery. 

The Board finds that the VA medical opinion dated in August 
2007 to have great evidentiary weight.  The VA examiner, as 
an orthopedic surgeon, has the expertise to render a medical 
opinion as to the etiology of the knee disability and whether 
the current disability is due to trauma.  Further, the VA 
examiner reviewed the claims folder and the veteran's entire 
medical history and he examined the veteran before rendering 
a medical opinion.  For these reasons, the Board finds this 
medical opinion to be highly probative.  See Guerrieri, 
supra; Hernandez-Toyens, supra; Prejean, supra.  

Other medical evidence that weighs against the veteran's 
claim is a June 2002 X-ray examination report which indicates 
that the veteran had degenerative joint disease which was 
commensurate with the veteran's age.  In a February 2004 VA 
treatment record, the VA physician indicated that he had 
reviewed the veteran's service treatment records which show 
treatment for right knee pain after an injury.  The VA 
physician indicated that he could not make a positive 
statement as to the sequencing of the knee derangement.  
Review of the records shows that the veteran did not seek 
treatment for the knee disabilities until more than thirty 
years after service separation.  This lengthy period without 
evidence of pertinent diagnosis weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran asserts that he has had symptoms of knee pain 
since service.  See the VA treatment record dated in February 
2002 which notes that the veteran reported having knee pain 
for forty years.  The Board has considered these statements.  
Even if the Board concedes that the veteran had continuity of 
symptoms of knee pain since service, the veteran's claim 
still fails based upon the lack of medical nexus associating 
the continuity of symptoms to the current knee disabilities.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  See 38 C.F.R. § 3.303(b).  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  As discussed above, the probative evidence of 
record establishes that the current knee disabilities first 
manifested many years after service and are not related to 
the injury or trauma in service, and thus is not related to 
the in-service symptoms.  For these reasons, the Board finds 
that service connection for knee disabilities is not 
warranted on the basis of continuity of symptomatology.  

In conclusion, the Board finds that the evidence establishes 
that the left knee disability first manifested in 1998 and 
the right knee disability first manifested in 2001.  There is 
no competent medical evidence of a relationship between the 
current knee disabilities and the veteran's period of 
service, but there is competent evidence that the knees 
disabilities are not related to the veteran's period of 
service including the injury in service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for knee disabilities.  Since the 
preponderance of the evidence is against the claim for 
service connection for knee disabilities, the benefit of the 
doubt doctrine is not for application with regard to this 
claim.  Gilbert.


Entitlement to service connection for a bilateral thumb 
disability

With respect to Hickson element (1), there is evidence of a 
current bilateral thumb disability.  The August 2007 VA 
orthopedic examination report reflects a diagnosis of 
bilateral degenerative joint disease of the carpal metacarpal 
joints of the thumbs, advanced in the left and moderate in 
the right.   

With respect to Hickson element (2), there is no evidence in 
the service treatment records of complaints, treatment or 
diagnosis of a bilateral thumb disability.  The veteran 
asserts that while serving on the USS Sargo, while at sea, 
there was an emergency with the external hydraulic system 
which required the veteran to quickly turn off the hydraulic 
pump.  The veteran reports that the switch was located high 
on the bulkhead and was the type that required pushing 
through a rubber shield to the "off" button.  The veteran 
asserts that he tried to turn it off, but his thumb folded 
back to the wrist.  He put the thumb back in place.  The 
veteran indicates that he tried to turn off the switch with 
the other thumb, and the same thing happened, and he put the 
thumb back in place.  The veteran indicates that since he was 
on watch, he waited until he was relieved before going to see 
the corpsman.  The veteran asserts that the corpsman 
congratulated him on putting the thumbs back in place.  The 
veteran contends that he had to put them back in place 
because they hurt so much.    

Service treatment records do not reflect any findings, 
complaints or diagnoses of a bilateral thumb disability.  
There is no evidence in the service treatment records that 
the veteran sustained dislocated thumbs in service.  Service 
examinations dated in June 1960, December 1961, and October 
1967, including the separation examination, indicate that 
examination of the upper extremities was normal.  Thus, for 
purposes of analysis only, the Board may conclude that 
Hickson element (2) has been met, since there is lay evidence 
of an in-service thumb injury and in-service symptoms of 
pain.  There is no competent evidence of a diagnosis of a 
bilateral thumb disability in service.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current bilateral 
thumb disability is related to a disease or injury that 
occurred in service, or that the degenerative joint disease 
of the bilateral thumbs was shown in the first post-service 
year.  If the preponderance of the evidence shows otherwise, 
the veteran's claim must be denied.  

With respect to whether a relationship can be established 
between the current bilateral thumb disability to include 
degenerative joint disease on a presumptive basis, it is 
initially noted that there is no medical evidence available 
for the first post-service year.  The earliest post-service 
x-ray evidence of degenerative joint disease in the left 
thumb is in 1997, which is almost thirty years after service 
separation.  The earliest post-service x-ray evidence of 
degenerative joint disease in the right thumb is in 2007, 
which is almost forty years after service separation.  Given 
the absence of the documentation of arthritis in the first 
post-service year, entitlement to service connection for such 
disability may not be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The post-service records contain no findings referable to a 
thumb disability until the late 1980's.  Private medical 
records show that in February 1987, the veteran underwent a 
second steroid injection to the trapeziometacarpal joint on 
the left.  A June 1997 X-ray examination revealed grade one 
to two trapeziometacarpal arthritis with some sclerosis in 
the thumb basilar joint.  A September 1997 private medical 
record indicates that the veteran had left and right thumb 
pain.  An October 1998 X-ray examination revealed significant 
arthritis of the trapeziometacarpal joint with joint space 
narrowing and subchondromal sclerosis on the left.  The 
August 2007 VA orthopedic examination report reflects a 
diagnosis of bilateral degenerative joint disease of the 
carpal metacarpal joints of the thumbs, advanced in the left 
and moderate in the right.    

The veteran himself has theorized that he has a current thumb 
disability that is directly related to the injury in service.  
The veteran's own implied assertions that the bilateral thumb 
disability is medically related to his period of service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the veteran has medical expertise.  There is no competent 
evidence that supports the veteran's theory of the etiology 
of his current bilateral thumb disability.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the August 2007 VA orthopedic 
examination.  The veteran underwent a VA orthopedic 
examination by an orthopedic surgeon in August 2007.  The 
veteran's service treatment records, VA treatment records, 
and claims folder were reviewed.  The examiner also noted and 
considered the veteran's lay testimony regarding how his 
thumbs were injured in service.  The veteran's thumbs were 
examined.  The diagnosis was bilateral degenerative joint 
disease of the carpal metacarpal joints of the thumbs, 
advanced in the left and moderate in the right.  

The examiner was unable to establish a connection between the 
current thumb disability and the injury in service.  The 
examiner stated that the carpal metacarpal joint in the thumb 
is a saddle joint allowing for multiple movements; it is one 
of the most common bones to develop degenerative arthritis 
just by the nature of its function.  The examiner indicated 
that this joint is rarely dislocated as it is quite protected 
at the base of the thumb by five ligaments, but it may 
experience subluxation.  The examiner noted that the veteran 
reported having injury to his thumbs and he reported 
dislocation to the thumbs.  The examiner pointed out that 
there is no note in the service treatment records and no 
evaluation to substantiate the veteran's findings with a 
diagnosis of carpal metacarpal dislocation or relocation or 
even of thumb pain.  The examiner noted that the veteran 
reported this happening in the 1963 to 1964 time frame.  The 
examiner further noted that there are other medical notes 
regarding other conditions in the service treatment records 
indicating that the veteran did receive some healthcare in 
the military but there is no mention of the thumb.  

Regarding the etiology of the thumb disability, the examiner 
stated that the carpal metacarpal degenerative joint disease 
could have developed in the absence of the trauma described 
by the veteran as numerous older people develop this disorder 
in the absence of trauma.  The examiner noted that there was 
a 30 year time frame between the veteran saying he had a 
bilateral thumb dislocation to the medical evaluation and a 
diagnosis of degenerative joint disease in the 1990's, making 
it difficult to establish a connection between the report of 
the carpal metacarpal dislocation to the diagnosis of 
degenerative joint disease thirty years later.  The examiner 
stated that there was insufficient information to establish 
the veteran's claim of the degenerative joint disease carpal 
metacarpal joint and the subjective report of dislocation at 
the carpal metacarpal joint in the military.  The examiner 
stated that it was probable that the current disability 
developed over time as with osteoarthritis and daily wear and 
tear on the joints themselves.  

The examiner also referenced excerpts taken from a current 
medical information website.  The examiner indicated that 
pain at the base of the thumb is the most common complaint 
and usually reflects the presence of carpal metacarpal 
arthritis.  The examiner noted that the veteran often pointed 
to the snuff box or rubbed along the metacarpal when 
describing the condition.  The examiner noted that swelling 
deep in the snuff box or on subluxation of the base of the 
metacarpal causes a characteristic deformity.  The examiner 
indicated that almost everyone over the age of 60 develops 
some degree of carpal metacarpal osteoarthritis although only 
5 to 10 percent develop loss of function and pain.  The 
examiner concluded that in the absence of direct trauma, soft 
tissue swelling that fills in the anatomical snuff box 
frequently arises from the carpal metacarpal joint.   

Review of the records shows that the veteran did not seek 
treatment for the thumb pain until almost thirty years after 
service separation.  This lengthy period without evidence of 
pertinent diagnosis weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds the August 2007 VA examination report to be 
highly probative because the medical record review and 
examination was accomplished by an orthopedic surgeon, 
included a thorough historical review, and provided sound 
reasons for the opinion reached, based upon the veteran's 
documented medical history and reference to diagnostic 
medical tests as well as the prior medical records.  In 
addition to this highly probative medical opinion against the 
veteran's claim, the Board cannot ignore the fact that there 
were no objective findings in service, and that the veteran 
did not seek treatment for a thumb disability or obtain a 
diagnosis until almost thirty years after service.  The Board 
finds that the preponderance of the evidence establishes that 
the current bilateral thumb disability first manifested many 
years after service and is not related to any disease or 
injury in service.  

The veteran asserts that he has had symptoms of thumb pain 
since the injury in service.  The Board has considered these 
statements.  Even if the Board concedes that the veteran had 
continuity of symptoms of thumb pain since service, the 
veteran's claim still fails based upon the lack of medical 
nexus associating the continuity of symptoms to the current 
bilateral thumb disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  As discussed above, the probative 
evidence of record establishes that the current bilateral 
thumb disability first manifested many years after service 
and is not related to the injury or trauma in service, and is 
not related to the in-service symptoms.  For these reasons, 
the Board finds that service connection for a bilateral thumb 
disability is not warranted on the basis of continuity of 
symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current bilateral thumb disability was incurred during 
service, to include on a presumptive basis, or is related to 
an in-service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the bilateral thumb 
disability is not warranted.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  VA provided VCAA notice 
letters to the veteran in March 2001, October 2003, April 
2007, and July 2007.  The letters notified the veteran of 
what information and evidence must be submitted to 
substantiate a claim for service connection.  The letters 
also notified the veteran as to what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in March 2001, prior to the initial adjudication of the 
claim.  Regarding elements (4) and (5) (degree of disability 
and effective date), the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in July 
2007.  The claims were readjudicated in January 2008.     

Notwithstanding the belated VCAA notice and the belated 
Dingess notice on elements (4) and (5), the Board determines 
that the veteran is not prejudiced, because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  As noted above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in March 2001, prior to the initial adjudication of the 
claims.  After he received proper notice of the other 
elements of VCAA notice in 2003, the veteran had several 
months to respond to this notice before the final 
adjudication of the claims at the RO and transfer of the 
appeal to the Board.  As set forth in the Introduction the 
veteran appealed the Board decision dated in December 2004, 
and the issues on appeal remained pending for an additional 
three years.  The veteran was given an opportunity to submit 
additional evidence during this time period.  After he 
received Dingess notice of elements (4) and (5), the veteran 
had almost six months to respond to this notice before the 
final readjudication of the claims at the RO level.  Further, 
as discussed in detail below, the preponderance of the 
evidence is against the claims for service connection, and 
therefore any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service treatment records have been obtained and 
are associated with the claims folder.  Private medical 
records from C. Ambulatory Surgery, K. Hospital, and Dr. A.S. 
were obtained and associated with the claims folder.  VA 
treatment and hospital records from the Sierra Nevada 
Healthcare system dated from 2002 to 2006 were obtained.  
There is no identified relevant evidence that has not been 
obtained.  

The Board observes that the veteran has been accorded a VA 
examination in August 2007 with regard to his claims for 
service connection, and medical opinions regarding the 
etiology of those claimed disabilities have been obtained.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a bilateral hip 
disability to include degenerative joint disease is denied. 

Entitlement to service connection for a bilateral knee 
disability to include degenerative joint disease is denied. 

Entitlement to service connection for a bilateral thumb 
disability to include degenerative joint disease is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


